IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                 NOS. AP-76,070 & AP-76,071



                  EX PARTE DANIEL EDWARD MURRAY, Applicant



               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NOS. W366-80173-06(HC) & W366–80248-05(HC)
             IN THE 366 TH DISTRICT COURT FROM COLLIN COUNTY



        Per curiam.

                                           OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated sexual

assault, indecency with a child, and possession of child pornography. Punishment was assessed at

thirty years, twenty years, and ten years’ imprisonment, respectively. Appeals were dismissed

because notice was untimely. Murray v. State, Nos. 05-08-172-CR and 05-08-298-CR (Tex. App. -

Dallas, delivered March 19, 2008, no pet.).

        Applicant contends that his counsel rendered ineffective assistance because he failed to file
                                                                                          MURRAY - 2

timely notices of appeal. The trial court has determined that appellate counsel failed to file notices

of appeal when miscalculated the date such notice was due, and recommends that relief be granted.

We find, therefore, that Applicant is entitled to the opportunity to file out-of-time appeals of the

judgments of conviction in Cause Nos. 366-80173-06 and 366-80248-05 in the 366th District Court

of Collin County. Applicant is ordered returned to that time at which he may give a written notice

of appeal so that he may then, with the aid of counsel, obtain a meaningful appeal. All time limits

shall be calculated as if the sentence had been imposed on the date on which the mandate of this

Court issues. We hold that, should Applicant desire to prosecute an appeal, he must take affirmative

steps to file a written notice of appeal in the trial court within 30 days after the mandate of this Court

issues.

          Applicant’s remaining claims are dismissed. See Ex parte Torres, 943 S.W.2d 469 (Tex.

Crim. App. 1997).



Delivered: January 14, 2009
Do Not Publish